                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

THEODORE J. VISNER,

                             Petitioner,                    Case No. 2:19-cv-11424
                                                            Hon. Arthur J. Tarnow
v.

MELINDA BRAMAN, ET. AL,

                      Respondents.
_____________________________________/

OPINION AND ORDER SUMMARILY DISMISSING PETITION FOR WRIT OF
 HABEAS CORPUS WITHOUT PREJUDICE, DENYING CERTIFICATE OF
APPEALABILITY, AND DENYING PERMISSION TO PROCEED ON APPEAL
                     IN FORMA PAUPERIS

       Michigan inmate Theodore J. Visner files this petition for writ of habeas corpus

under 28 U.S.C. §2254. Petitioner was convicted in the Bay Circuit Court after a jury trial

of six counts of commission of a felony with a firearm and associated narcotics offenses.

According to Petitioner, he was sentenced on December 10, 2018, to one day for the

narcotics offenses (which was later reduced to a fine), and two years’ imprisonment for

the firearm offenses.

       Petitioner claims that he was convicted without valid charges being filed against

him. Petitioner denies that he filed any form of State appellate or collateral relief,

asserting that “[State] remedies are not available in these cases because these are state

created dangers and harms already. I have been assured that appellate resolution, if ever

available, would take decades.” Dkt. 1 at 14.
                                                              Visner v. Braman, No. 19-11424

       After a petition for writ of habeas corpus is filed, the Court undertakes preliminary

review to determine whether “it plainly appears from the face of the petition and any

exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule

4, Rules Governing § 2254 Cases. If the Court determines that the petitioner is not

entitled to relief, the Court must summarily dismiss the petition. McFarland v. Scott, 512

U.S. 849, 856 (1994); Carson v. Burke, 178 F.3d 434, 436 (6th Cir. 1999); Rule 4, Rules

Governing § 2254 Cases.

       A federal habeas petitioner must exhaust remedies available in the state courts

before filing his petition. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838,

842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so that state

courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. The district court can raise exhaustion on its

own when it clearly appears that habeas claims have not been presented to the state

courts. See Prather v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987).

       Here, Petitioner did not exhaust his state court remedies with respect to any of his

claims because he never filed an appeal in the Michigan appellate courts. While

Petitioner asserts that his failure to exhaust his state court remedies should be excused

because any state appeal would be futile, “[a Petitioner] may not bypass the state courts

simply because he thinks they will be unsympathetic to [his] claim.” Engle v. Isaac, 456

U.S. 107, 130 (1982). If Petitioner’s direct appeal becomes time-barred, he may still file a

motion for relief from judgment in the trial court under Michigan Court Rule 6.501.


                                                2
                                                             Visner v. Braman, No. 19-11424

       Accordingly, the Court will dismiss the petition without prejudice because

Petitioner has failed to exhaust his state court remedies.

       IT IS ORDERED, that the petition for a writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE;

       IT IS FURTHER ORDERED, that a certificate of appealability is DENIED

because Petitioner has not made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2).

       IT IS FURTHER ORDERED, that permission to appeal in forma pauperis is

DENIED because any appeal of this order would be frivolous. 28 U.S.C. § 1915(a)(3).

                                                  _s/Arthur J. Tarnow_______
                                                  Arthur J. Tarnow
                                                  United States District Court


Dated: _June 12, 2019__




                                              3
